McCay, Judge.
We do not enter upon the question as to the weight of the testimony in this case, except to say that we think the jury have been very liberal in their allowances to the plaintiffs below. We place our judgment upon the error of the court in permitting the plaintiffs to prove their account in the manner it is done in their answers to the interrogatories. An inspection, of the account will show that whilst there are several large' items in it, yet it is made up of a very large number of items, many of them small, and such as it is hardly possible for any human being to remember. The statement of the plaintiffs is, that they kept a regular set of books, and that the account is. correct. One is driven, from the nature of the account and *122from the language used by the witnesses, that they mean by this it is correct according to the books, and that they do not testify of their own knowledge. To establish an account by books, the books must be produced and proven by those who have had accounts upon them, to be usually correct; and must, upon inspection by the court, be free from any suspicion of fraud: Code, sec. 3777. At best, this sort of evidence is only secondary, and secondary evidence of secondary evidence ought not to be used: 17 Georgia, 65; 18 Ibid., 74; 18 Ibid., 457, 693.
J u dgment rev ersed.